Citation Nr: 1317223	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  11 210 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana, wherein the RO denied the Veteran's claim for a rating in excess of 10 percent for kidney stones and denied his claim for service connection for skin cancer.  In June 2010, the Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in June 2011.  However, in a VA Form 21-4138, Statement in Support of Claim, dated in August 2011, which the RO construed as a substantive appeal (VA Form 9), the Veteran stated that he was only appealing the decision on his claim for service connection for skin cancer.  Thus, as the Veteran did not perfect his appeal with respect to his increased rating claim for kidney stones, the issue of an increased rating in excess of 10 percent for kidney stones is not in appellate status. 

Although in September 2011, the Veteran had requested a Travel Board hearing, he subsequently withdrew that request in November 2011.  See 38 C.F.R. § 20.702(e) (2012).

In a January 2013 Remand, the Board remanded the Veteran's claim for service connection for skin cancer to the Appeals Management Center (AMC) for additional development.  The record indicates that the AMC complied with the Board's requests regarding this claim, specifically, by taking reasonable steps to procure both private treatment records and records from the Social Security Administration (SSA), and providing a VA examination to determine the nature and etiology of the Veteran's claimed skin cancer.  Therefore, the Board finds that the RO complied with the January 2013 Remand directives.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran did not experience chronic skin cancer disorder symptomatology during service.  

2.  The Veteran did not experience skin cancer symptomatology manifested to a compensable degree within one year of his discharge from service, or continuous skin cancer disorder symptomatology since his discharge from service.

3.  The Veteran's currently diagnosed basal cell carcinoma (BCC) is not related to service or any incident of service, to include exposure to lead-based paint.  


CONCLUSION OF LAW

Skin cancer was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id.  at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

In this instance, a December 2009 VCAA notice letter satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disability on appeal required by Dingess. 

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist the Veteran with the claim.  In the January 2013 Remand, the Board noted that the evidence of record included a data sheet from SSA, suggesting that the Veteran was receiving SSA disability benefits.  As the record did not include any SSA records, the Board remanded the Veteran's claim, in part, for the procurement of the outstanding SSA treatment records.  

In March 2013, in compliance with the January 2013 Remand requests, the AMC contacted SSA to procure any available SSA records.  In response, SSA notified the Board that no SSA records existed for the Veteran.  In an April 2013 report of contact, a VA employee reported contacting the Veteran about the apparent lack of SSA records.  In response, the Veteran stated that he knew that that there were no SSA records.  The AMC set forth its actions in a formal finding of unavailability dated April 2013.  Considering the above, the Board finds that the AMC took all reasonable steps to procure the SSA records.  The Board also finds that an additional remand to seek their procurement would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In the January 2013 Remand, the Board also noted that the evidence of record contained a September 2006 letter from a private treatment facility, notifying the Veteran of an appointment for skin cancer removal surgery in October 2006.  As the record did not include any private treatment record from the aforementioned private treatment facility, the Board remanded the Veteran's claim, in part, for the procurement of the outstanding private treatment records.  

In February 2013, in compliance with the January 2013 Remand requests, the AMC issued a letter with an attached release form to the Veteran.  In the February 2013 letter, the AMC requested that the Veteran complete and return the release form to allow the AMC to procure any outstanding private treatment records.  Although the Veteran returned the attached form in February 2013, he did not provide the contact information for the private facilities in a manner that would allow VA to procure any private treatment records.  As the Veteran did not return a completed authorization and release form, VA was not authorized to procure any private treatment records; therefore, the Board finds that the AMC fulfilled the duty to assist in attempting to procure the records noted in the January 2013 Board Remand and an additional remand is not necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991) (noting that the duty to assist is not a one-way street, and a veteran cannot passively wait for help in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  

In February 2013, in compliance with the Board's January 2013 Remand requests, VA provided the Veteran with a VA medical examination to assist in determining the nature and etiology of the claimed skin cancer disorder.  After a review of the claims file, an interview with the Veteran, and a thorough examination, the VA examiner diagnosed basal cell carcinoma (BCC) and offered a medical opinion, indicating that the Veteran's BCC was not related to service, based on the entire evidence of record.  As the February 2013 VA examination report was written after an interview with the Veteran, a review of the claims file, a physical examination, and contains findings regarding the nature and etiology of the Veteran's BCC, the Board finds that the February 2013 VA medical examination report is adequate for VA purposes.  38 C.F.R. § 4.1 (2012).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection
Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.306 (2012).  To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for certain diseases noted in VA regulations to be "chronic," such as malignant tumors, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309.

For disorders noted by VA to be "chronic," such as malignant tumors, a disorder also may be service connected if the evidence of record indicates that the disorder was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 
	
It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his skin cancer disorder.  See Davidson v. Shinseki,
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's skin cancer disorder because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992). 

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Service Connection for Skin Cancer

The Veteran contends that he developed skin cancer during service.  Specifically, the Veteran contends that he developed skin cancer of the face and upper back due to the usage of lead-based pain during World War II.

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for skin cancer.

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic skin cancer symptomatology during service.  In an April 2010 statement, the Veteran indicated that he served aboard a ship in the South Atlantic during World War II.  The Veteran wrote that he started noticing blemishes on the upper part of his body during that time.  The Veteran indicated that he asked a pharmacist's mate about the blemishes during service.  At that time, the pharmacist's mate reportedly told the Veteran that the blemishes were caused by the sun and that they would go away.  The Veteran wrote that most of the blemishes did go away, except for some that he had removed after they began to bleed and seep a few years prior to the writing of the statement.  In a February 2011 statement, the Veteran reported that one of the growths that he had removed was on the left side of his face, above his eye.  In a February 2013 VA medical examination report, the Veteran reported that the in-service skin blemishes appeared while he was painting the bilge.  The Veteran described these blemishes as a blotchy rash on this arm and torso.

Reviewing the service treatment records, in a January 1943 service entrance medical examination report, a service examiner noted that the Veteran had the following skin marks on his upper body at service entrance: three moles on his back, two moles on his shoulders, and a single scar on his nose.  Subsequent service treatment records contain no notation indicating treatment or diagnosis for skin disorders, to include any skin cancer symptomatology.  In a November 1945 service discharge medical examination report, a November 1945 service examiner noted that the Veteran had gained only a single body mark on the upper body during service, specifically an appendectomy scar.  The November 1945 service examiner further noted that the skin markings reported on the January 1943 entrance examination had not changed during service.  

From this evidence, the Board finds that the Veteran did not experience chronic skin cancer symptomatology during service.  The Veteran essentially claims that he developed cancerous blemishes during service; however, the Veteran's lay descriptions of these blemishes are not consistent.  In the February 2011 statement, the Veteran indicated that he developed a blemish on his face, above his eye during service.  However, in the February 2013 VA medical examination report, the Veteran reported that the blemishes took the form of a blotchy rash, appearing only on his arm and torso.  Moreover, the contemporaneous service treatment records contain no notation indicating diagnosis or treatment for onset of any skin disorder during service.  As noted above, the Veteran entered service with moles and other skin markings on his upper body.  At the time of the Veteran's discharge from service, the November 1945 service examiner specifically reviewed the Veteran's skin to detect any new skin markings incurred during service.  At that time, the November 1945 service examiner noted that the only skin marking that the Veteran incurred during service was a recently acquired appendectomy scar.  The November 1945 service examiner specifically noted that the skin markings noted at the Veteran's entrance into service had not changed during service.  

As the Veteran's report of chronic skin cancer symptomatology during service, specifically chronic skin blemishes incurred during service, is inconsistent with the other evidence of record, to include the Veteran's own statements therein, the Board finds that the Veteran's reports of skin cancer symptomatology during service lack credibility.  See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic skin cancer symptomatology during service

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience skin cancer, manifested to a compensable degree within one year of his November 1945 discharge from service, or continuous skin cancer symptomatology after his November 1945 discharge from service.  As noted above, in a November 1945 service discharge medical examination report, a November 1945 service examiner noted that the Veteran had gained a single scar during service, specifically an appendectomy scar, but also noted that the skin markings noted on the January 1943 entrance examination had not changed.  The post-service treatment records do not contain any notations indicating treatment for a skin disorder symptomatology until October 2006, more than 60 years after the Veteran's November 1945 discharge from service.  Specifically, in an October 2006 VA treatment record, the Veteran reported having a skin cancer removed from the left side of his face at a private treatment facility five days prior to the examination.  In a December 2009 VA treatment record, specifically a skin survey report, the Veteran reported that he experienced a slight drooping of the left eye following the October 2006 surgery, but the December 2009 VA examiner indicated that the eye droop was imperceptible to him.  VA treatment records indicate that the Veteran also underwent a VA surgical procedure in March 2009 to remove four lesions from the Veteran's face.  Upon testing, three of the lesions were found to be BCC and one was noted to be a compound nevus.  In the December 2009 VA skin survey report, a VA examiner noted that the Veteran's skin was normal, except for a small actinic keratosis on the left shoulder and a lipoma of the left arm.  

As noted above, the Veteran contends that he developed skin blemishes in service that later were found to be symptomatic for cancer.  Yet, the service treatment records contain no notation for treatment for any skin disorder.  Moreover, in the November 1945 discharge medical examination report, the November 1945 service examiner noted that, other than an appendectomy scar incurred in service, the Veteran's skin markings were the same as noted on the January 1943 service entrance medical examination report.  Therefore, the Board finds that the Veteran's reports, indicating that he experienced new skin blemishes during service that continued after service, are not credible as they are inconsistent with the other evidence of record.  See Caluza, 498.  As noted above, the record contains no evidence indicating that the Veteran sought treatment for skin cancer until six decades after service.  Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience skin cancer, manifested to a compensable degree within one year of his November 1945 discharge from service, or continuous skin cancer symptomatology after his November 1945 discharge from service.  

Finally, the Board finds that the evidence weighs against a finding that the Veteran's skin cancer, diagnosed as BCC, is related to service or any incident of service, to include exposure to lead-based paint.  In a February 2013 VA medical examination report, the Veteran reported developing a blotchy red rash on his arm and torso while painting the bilge during service.  The Veteran stated that the rash disappeared after a few days.  The Veteran indicated that, after service, he worked as a construction worker, primarily laying cement.  

After performing a thorough physical examination, the February 2013 VA examiner diagnosed scars as residuals of BCC.  After reviewing the evidence, both lay and medical, and performing a review of medical literature, the VA examiner opined that the Veteran's skin cancer was less likely than not related to service or any incident of service, to include the in-service exposure to lead-based paint.  The VA examiner noted that the Veteran reported incurring a rash to the arms and abdomen when assigned to paint the bilge during service.  The VA examiner specifically noted that the Veteran indicated that the rash spared his face and that it disappeared within a few days.  The VA examiner, having reviewed the evidence and the medical literature, stated that it was unlikely that the in-service lesions reported by the Veteran would be related to his current BCC.  In addition, the VA examiner noted that the literature did not implicate red lead-based paint, or "red lead" as described by the Veteran, in the development of skin cancer.  

Quoting from the medical literature, the February 2013 VA examiner noted that BCC was a common skin cancer arising from the basal layer of the epidermis and its appendages.  The VA examiner noted that the Veteran also suggested to her that his exposure to the sun during service caused his BCC.  The VA examiner noted that exposure to ultraviolet light was considered the primary cause of BCC; however, the VA examiner opined that the amount of sunlight the Veteran experienced during his two years of service was miniscule compared to the lifetime's worth of sun exposure the Veteran experienced in his many years working construction.  Therefore, the VA examiner found that it was less likely than not that any of the Veteran's skin disorders, to include his skin cancer, began during or were related to service or any activity of service, to include in-service sun exposure and/or exposure to lead-based paint.  Considering the thorough review of the claims file, the noted references to the current medical literature, the interview with the Veteran, the physical examination, and the opinions based on the record of evidence, both lay and medical, the Board finds the February 2013 VA examiner's opinion to has great probative value on the question of relationship between any the Veteran's claimed skin cancer and service.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail of their analysis).

The Board notes that the Veteran has maintained consistently throughout the record of evidence that he developed skin cancer due to exposure to lead-based paint during service.  As noted above, the Board finds that the Veteran's report of ongoing skin cancer symptomatology since service lacks credibility as it is inconsistent with the other evidence of record.  See Caluza, at 498.  The Board notes that the Veteran, as a layperson, is competent to report the symptoms and impairments associated with his skin cancer disorder.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  Yet, the Board finds that the Veteran's lay opinion as to the etiology of his current skin cancer has less probative value than the opinion of the February 2013 VA examiner, which was based on a medical examination, a review of the medical literature, and the February 2013 VA examiner's own medical knowledge.  See Madden, 125 F.3d at 1481.  Therefore, the Board finds that the weight of the evidence weighs against a finding that the Veteran's skin cancer, diagnosed as BCC, is related to service or any incident of service, to include exposure to lead-based paint.  

For these reasons, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for skin cancer and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107;
38 C.F.R. § 3.102.


ORDER

Service connection for skin cancer is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


